DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because of “storage medium” recited in claim 21

Regarding claim 21, the limitation that recites “storage medium” is treated as carrier wave or signal per se because the specification fails to explicitly define the “storage medium” as non-transitory storage medium.
In page 44 to page 51 of the original filed specification, the storage medium is not defined as a non-transitory medium nor a storage device.


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1, 20-21, 23, 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by QIAN et al (US 2018/0054219 A1, Foreign Priority of August. 17, 2016)

Regarding claim 1 (Currently amended), QIAN et al (US 2018/0054219 A1, Foreign Priority of August. 17, 2016) discloses a data processing method (see, 5G method and apparatus,  method for constructing interleaving sequence/generating interleaving sequences , section  0069-0070, 0074), comprising: acquiring a first sequence of a length L (see, receiving of interleaving sequences with length, section 0079-0080, 0020-0022, fig. 13, length determination of the sequences, 0313, 0315-obtained length from sequences), wherein the first sequence comprises one of: a sequence obtained by processing a first specified element of a second sequence (fig. 9 to fig. 11, first sequence and second sequence, see, from the interleaved sequence, divided information into subsequences, section 0016-0019), or a sequence acquired from a first sequence set, wherein the first sequence set is obtained by processing M sequence sets (see, from the received interleaving sequence, constructing of a combination of Pseudo sequences, section 0023-0026), and performing specified processing on first data by using the first sequence (see, interleaving  based on the input data/outputting of the data, section 0242, 0246, 0268-data transmission in relation to the sequences, fig. 1, allocation, fig. 9, fig. 11, fig. 18, outputting of the data based on the sequences, section 0237-0238), wherein the specified processing (see, information process to be transmitted according interleaving sequence, section 0079-0081, 0092-0094) comprises: spreading processing (fig. 5C-5D,  fig. 9,fig. 11, , see, sequence spreading to obtain the output data,, section 0130-0138, 0243-250+)  or mapping processing, or modulation processing (see, mapping the positions of numerical values in relation to sequence, section 0015-0017, 0023, fig. 1, allocation); wherein M is an integer greater than or equal to 1, and L is an integer greater than 1 (see, sequences with length of a power of 2/length of L= 2, section 0102-0103, 0109, 0154, 0157).


Regarding claim 20 (Currently amended), QIAN ‘219 discloses a device (fig. 24 to fig. 25, receiving device /terminal, section 0481-0498), comprising a memory (section 0029, fig. 24A, receiver with information processing module, section 0481-0498, fig. 25, receiving device  which includes storage 2520, and controller 2530, 0501-0508), a processor (fig. 24, controller 2530, section 0501-0508), and a computer program stored in the memory and executable by the processor (see, computer readable program code  embodied in a computer readable medium that is executed by a processor, section 0029, fig. 24A, receiver with information processing module, section 0481-0498, fig. 25, receiving device  which includes storage 2520, and controller 2530, 0501-0508), wherein when executing the computer program, the processor implements a data processing method, wherein the data processing method comprises: acquiring a first sequence of a length L (see, receiving of interleaving sequences with length, section 0079-0080, 0020-0022, fig. 13, length determination of the sequences, 0313, 0315-obtained length from sequences), wherein the first sequence comprises a sequence obtained by processing a first specified element of a second sequence (fig. 9 to fig. 11, first sequence and second sequence, see, from the interleaved sequence, divided information into subsequences, section 0016-0019), or a sequence acquired from a first sequence set, wherein the first sequence set is obtained by processing M sequence sets (see, from the received interleaving sequence, constructing of a combination of Pseudo sequences, section 0023-0026); and performing specified processing on first data by using the first sequence (see, interleaving  based on the input data/outputting of the data, section 0242, 0246, 0268-data transmission in relation to the sequences, fig. 1, allocation, fig. 9, fig. 11, fig. 18, outputting of the data based on the sequences, section 0237-0238), wherein the specified processing comprises: spreading processing (fig. 5C-5D,  fig. 9,fig. 11, , see, sequence spreading to obtain the output data,, section 0130-0138, 0243-250+), or mapping processing, or modulation processing (see, mapping the positions of numerical values in relation to sequence, section 0015-0017, 0023); wherein M is an integer greater than or equal to 1, and L is an integer greater than 1 (see, sequences with length of a power of 2/length of L= 2, section 0102-0103, 0109, 0154, 0157).

Regarding claim 21 (Currently amended), QIAN ‘219 discloses a storage medium (see, computer readable program code  embodied in a computer readable medium that is executed by a processor, section 0029, fig. 24A, receiver with information processing module, section 0481-0498, fig. 25, receiving device  which includes storage 2520, and controller 2530, 0501-0508), comprising a stored program (section 0029, fig. 24A, receiver with information processing module, section 0481-0498, fig. 25, receiving device  which includes storage 2520, and controller 2530, 0501-0508),, wherein when executed, the program executes  a data processing method (see, 5G method and apparatus,  method for constructing interleaving sequence/generating interleaving sequences , section  0069-0070, 0074), wherein the data processing method comprises: acquiring a first sequence of a length L (see, receiving of interleaving sequences with length, section 0079-0080, 0020-0022, fig. 13, length determination of the sequences, 0313, 0315-obtained length from sequences), wherein the first sequence comprises a sequence obtained by processing a first specified element of a second sequence (fig. 9 to fig. 11, first sequence and second sequence, see, from the interleaved sequence, divided information into subsequences, section 0016-0019), or a sequence acquired from a first sequence set, wherein the first sequence set is obtained by processing M sequence sets (see, from the received interleaving sequence, constructing of a combination of Pseudo sequences, section 0023-0026); and performing specified processing on first data by using the first sequence (see, interleaving  based on the input data/outputting of the data, section 0242, 0246, 0268-data transmission in relation to the sequences, fig. 1, allocation, fig. 9, fig. 11, fig. 18, outputting of the data based on the sequences, section 0237-0238), wherein the specified processing comprises: spreading processing (fig. 5C-5D,  fig. 9,fig. 11, , see, sequence spreading to obtain the output data,, section 0130-0138, 0243-250+), or mapping processing, or modulation processing (see, mapping the positions of numerical values in relation to sequence, section 0015-0017, 0023); wherein M is an integer greater than or equal to 1, and L is an integer greater than 1 (see, sequences with length of a power of 2/length of L= 2, section 0102-0103, 0109, 0154, 0157).


Regarding claim 23 (New), QIAN ‘219 discloses the method of claim 1, wherein the second sequence is a sequence whose element values are from a candidate value set, wherein the candidate value set is {1, 11, -1, —li}, or {1, expG*2/3*z), expGi*4/3*z) } (see, numerical values related to interleaving sequences,  including [-1 -1 +1 +1 -1 -1], section 0120-0140+)


Regarding claim 28 (New) The method of claim 1, wherein the M sequence sets comprise: M sequence sets obtained according to a Hadamard sequence set or a Walsh see, dividing of sequence according to  position of the numerical values in one sequence, section 0539-05470).


Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 2-3, 6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over IAN et al (US 2018/0054219 A1, Foreign Priority of August. 17, 2016) in view of  KWAK et al (US 2019/0007175 A1).
QIAN ‘219 discloses all the claim limitations but fails to explicitly teach: Regarding claim 2 (Currently amended), the method of claim 1, wherein the second sequence is one of:
a Hadamard sequence of a length L; or a Walsh sequence of a length L.


Regarding claim 3 (Currently amended) The method of claim 1, wherein the second sequence is a sequence acquired from a second sequence set, and the second sequence set is obtained according to a Hadamard sequence set or a Walsh sequence set.

Regarding claim 6 (Currently amended), the method of claim 1, wherein the first specified element by adopting is acquired in a random selection manner.

Regarding claim 10 (Currently amended), the method of claim 1, wherein the M sequence sets comprise: one Hadamard sequence set; or one Walsh sequence set.

However, KWAK ‘175 from a similar field of endeavor discloses: Regarding claim 2 (Currently amended), the method of claim 1, wherein the second sequence (see, see, plurality of sequences with multiple elements, section 0373-0375) is one of: a Hadamard sequence of a length L; or a Walsh sequence of a length L (see, the use of Walsh-Hadamard sequence with Orthogonal sequence that has multiple elements with length, section 0153-0155, 0163).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for supporting short transmission interval in which a Walsh-Hadamard sequence operation is used as taught by KWAK ‘175 into the wireless method and apparatus for generating interleaving sequences having multiple lengths of QIAN ‘219.  The motivation would have been to provide uplink transmission based TTI lengths (section 0004).

Regarding claim 3 (Currently amended) The method of claim 1, wherein the second sequence is a sequence acquired from a second sequence set, and the second sequence set is obtained (see, see, plurality of sequences with multiple elements, section 0373-0375, 0389, 0427, 0450) according to a Hadamard sequence set or a Walsh sequence set (see, the use of Walsh-Hadamard sequence with Orthogonal sequences that has multiple elements with length, section 0153-0155, 0163).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for supporting short transmission interval in which a Walsh-Hadamard sequence operation is used as taught by KWAK ‘175 into the wireless method and apparatus for generating interleaving sequences having multiple lengths of QIAN ‘219.  The motivation would have been to provide uplink transmission based TTI lengths (section 0004).

Regarding claim 6 (Currently amended), the method of claim 1, wherein the first specified element by adopting is acquired in a random selection manner (see, the terminal transmits information using sequences of various lengths based on a coverage environment, section 0495-0496, 0572).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for supporting short transmission interval in which a Walsh-Hadamard sequence operation is used as taught by KWAK ‘175 into the wireless method and apparatus for generating interleaving sequences having multiple lengths of QIAN ‘219.  The motivation would have been to provide uplink transmission based TTI lengths (section 0004).

Regarding claim 10 (Currently amended), the method of claim 1, wherein the M sequence sets (see, see, plurality of sequences with multiple elements, section 0373-0375, 0389, 0427, 0450) comprise: one Hadamard sequence set; or one Walsh sequence set (see, the use of Walsh-Hadamard sequence with Orthogonal sequences that has multiple elements with length, section 0153-0155, 0163).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for supporting short transmission interval in which a Walsh-Hadamard sequence operation is used as taught by KWAK ‘175 into the wireless method and apparatus for generating interleaving sequences having multiple lengths of QIAN ‘219.  The motivation would have been to provide uplink transmission based TTI lengths (section 0004).

12.	Claims  7, 12, 14,  24,  are rejected under 35 U.S.C. 103 as being unpatentable over IAN et al (US 2018/0054219 A1, Foreign Priority of August. 17, 2016) in view of  Soualle et al (US 2014/0056332 A1)..
Regarding claim 7 (Currently amended), the method of claim 1, wherein in a case where the first sequence comprises the sequence obtained by processing the first specified element of the second sequence, acquiring the first sequence comprises: multiplying the first specified element of the second sequence by a first specified value to obtain the first sequences.

Regarding claim 12 (Currently amended) The method of claim 1, wherein in a case where the first sequence is the sequence acquired from the first sequence set, acquiring the first sequence from the first sequence set according to a random selection manner a fourth specified manner.

Regarding claim 14 (Currently amended), the method of claim 1, further comprising:  cross-correlation between any two sequences in the first sequence set being equal or nearly equal.

Regarding claim 24 (New), the method of claim 1, wherein the first specified element is acquired according to information of the second sequence, wherein the information of the second sequence comprises: index information of the second sequence, or index information of a sequence set to which the second sequence belongs.
However, Soualle ‘332 from a similar field of endeavor discloses: Regarding claim 7 (Currently amended), the method of claim 1, wherein in a case where the first sequence comprises the sequence obtained by processing the first specified element of the second sequence (see, selection from a set of M spreading sequences with multiple components, section 0011-0012, 0024), acquiring the first sequence comprises: multiplying the first specified element of the second sequence by a first specified value to obtain the first sequences (see, multiplied components to obtain an output, section 0019, 0026, 0043-0045- L component length for sequences, section 0077).
Regarding claim 12 (Currently amended) The method of claim 1, wherein in a case where the first sequence is the sequence acquired from the first sequence set, acquiring the first sequence from the first sequence set according to a random selection manner a fourth specified manner (see, selection from a set of M spreading sequences with multiple components, section 0011-0012, 0024, 0014-0018-four different spreading sequences).
Regarding claim 14 (Currently amended), the method of claim 1, further comprising:  cross-correlation between any two sequences in the first sequence set being equal or nearly equal (see, cross correlation components between all spreading sequences  are close to zero, section 0011).
In view of the above, In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and systems for assigning unique spreading sequence from selected set of M spreading sequences as taught by Soualle into the wireless method and apparatus for generating interleaving sequences having multiple lengths of QIAN ‘219.  The motivation would have been to prevent performance degradation (section 0005-0006).

Regarding claim 24 (New), the method of claim 1, wherein the first specified element is acquired according to information of the second sequence, wherein the information of the second sequence comprises: index information of the second sequence, or index information of a sequence set to which the second sequence belongs (see, spreading sequences with components in relation to code epochs J1, J2/indexes, section 0072-0073, 0076-0079).
In view of the above, In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which .

Allowable Subject Matter
13.	Claims 4, 8-9, 11, 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KUCHI et al (US 2019/0379567 A1) discloses spreading sequence generating method and system using DFT operation, mapping and de-mapping operation (Section 0008, 0009, 0035, 0075), Hadamard  sequence (Section 0079, 0089-0113).

Bertrand et al (US 2007/0230600 A1) discloses deriving length from preamble sequences (Section 0059-0061).

Ogawa et al (US 2011/0075760 A1) discloses generating of sequence length in relation to zero-autocorrelation (section 0022, 0024, 0050-0134).
	Zhang et al (US 2021/0297300 A1).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473